     Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

ROUSES ENTERPRISES, LLC                               §
                                                      §    CIVIL ACTION NO. 20-2378
VERSUS                                                §
                                                      §    DISTRICT JUDGE WENDY VITTER
JAMES B. CLAPP, II                                    §
                                                      §   MAGISTRATE JUDGE KAREN ROBY
                                                      §


               ROUSES ENTERPRISES, L.L.C.’S RESPONSE IN
      OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          NOW COMES Plaintiff Rouses Enterprises, L.L.C. (“Rouses”) and submits the

following response in opposition to Defendant James B. Clapp, II’s (“Defendant”) motion for

summary judgment. (Doc. 10.) For the reasons that follow, Defendant’s motion should be

denied.

                                            INTRODUCTION

          Defendant entered into an “Agreement not to Compete Against or Disclose Information

of Rouses Enterprises, L.L.C.” (the “Agreement”) with Rouses as an “employee and in

consideration for [his] employment.”1 In his motion, Defendant argues that the Agreement is

invalid because it was executed before Defendant actually began his employment with Rouses.

In support of this argument, Defendant discusses public policy regarding non-compete

agreements in Louisiana generally and general construction principles regarding such

agreements.      Notably, however, Defendant does not cite a single case in support of his

argument that an employment relationship must already exist when a non-compete is executed

in order to be enforceable. The explanation for this lack of legal support for Defendant’s

argument is simple—no such law exists.

1
          See Agreement, attached as Exhibit 1 to Declaration of Lee Veillon (attached as Exhibit B to Rouses’
          Statement of Material Facts).
      Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 2 of 7




       Moreover, Defendant fails to acknowledge that case law in Louisiana explicitly allows

for non-compete agreements to be entered into as a condition of or in consideration for

employment. This makes sense, as it would be absurd if an employer had to hire an employee

before presenting him with a non-compete agreement, only then to immediately fire him if he

refused to sign the agreement (the necessary result of Defendant’s argument). Non-compete

agreements are routinely entered into by applicants as part of the employment application

process. If such agreements were invalid simply because they were signed by applicants before

being offered employment, virtually all non-compete agreements would be rendered invalid in

Louisiana. Because there is no legal or logical support for Defendant’s argument, his motion for

summary judgment must be denied.

                                   LAW AND ARGUMENT

       A.      Defendant has not Satisfied the Summary Judgment Standard.

       In order to prevail on summary judgment, a party must prove that “it is entitled to prevail

as a matter of law.” Word of Life Church of El Paso v. State Farm Lloyds, 766 F. App'x 49, 56

(5th Cir. 2019) (emphasis added). See also Innes v. City of New Orleans, No. CIV.A.01-3902,

2003 WL 1090241, at *1 (E.D. La. Mar. 10, 2003) (denying summary judgment because plaintiff

“failed to prove that she is entitled to judgment as a matter of law”). Here, Defendant has not

cited any law in support of his argument that the Agreement at issue is unenforceable because an

employment relationship did not already exist “at the moment the non-compete agreement was

executed.” (Doc. 10-1, p. 4.) As such, he has not demonstrated that he is entitled to prevail as a

matter of law, and thus, his motion should be denied.

       Additionally, Defendant has not proven that no genuine issues of material fact exist. As

an initial matter, Defendant did not even submit into evidence the Agreement on which his




                                                2
      Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 3 of 7




motion is based; as such, he certainly has not proven that no factual issue as to the Agreement

exists. Moreover, Defendant makes much of the fact that he signed the Agreement “46 days

before becoming employed by Rouses.” (Doc. 10-1, p. 1.) However, Defendant fails to explain

why his start date with Rouses was not until February 12, 2018.                       Specifically, Defendant

curiously omits the fact that he was still employed by his former employee when he accepted

Rouses’ job offer on January 24, 2018, and that he was the one who requested his start date be

delayed until February 12, 2018.2 In other words, Defendant fails to provide the Court with an

explanation as to the cause of the gap between when he signed the Agreement and when he

began his employment with Rouses—a fact that Defendant relies upon heavily and clearly deems

as significant. Because Defendant has not proven that no genuine issue of material fact exists, he

is not entitled to summary judgment. See Grogan v. Lange, 617 F. App'x 288, 291 (5th Cir.

2015) (“At the summary judgment stage, the movants must prove that there are no genuine issues

of material fact.”).

        B.      The Agreement is Valid and Enforceable Under Louisiana Law.

        Defendant admits that “[a]ny person…who is employed as an agent, servant, or employee

may agree with his employer to refrain from carrying on or engaging in a business similar to that

of the employer.” La. R.S. § 23:921(C). Defendant’s sole argument that the Agreement entered

into between him and Rouses is invalid is that an employment relationship did not exist between

the parties “at the moment the non-compete agreement was executed.” (Doc. 10-1, p. 4.)

Notably, however, Defendant provides absolutely no legal support for his argument.

Specifically, the following excerpt from Defendant’s brief—the core of his argument—does not

contain a single citation to supporting law:



2
        See Declaration of Jean Forney at ¶8, 11-12 (attached as Exhibit A to Rouses’ Statement of Material Facts).


                                                        3
      Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 4 of 7




       To avoid the general prohibition in the first sentence of La. R.S. 23:921(A)(1) by
       using the employer/employee relationship exception contained in 23:921(C), all
       requirements of this particular exception must be satisfied. This includes
       establishing the existence of an employer/employee relationship at the moment
       the non-compete agreement was executed.

(Id.) In other words, Defendant has not provided any legal support for the argument he urges

entitles him to summary judgment.

       Nor could he, as Louisiana case law does not support Defendant’s argument. As the

plain language of the Agreement makes clear, Defendant entered into the Agreement “in

consideration for [his] employment” with Rouses.3 Louisiana courts have consistently enforced

non-compete agreements entered into in consideration of or as a condition of employment. For

example, in the analogous case of Henderson Implement Co. v. Langley, 97-1197 (La. App. 3

Cir. 2/4/98), 707 So. 2d 482, Langley argued that the non-compete agreement he entered into

with his former employer, Henderson Implement Co., was null and void for failing to comply

with La. R.S. 23:921(C). There, like the Agreement at issue, the agreement explicitly stated that

it was “in consideration of the at-will employment” of Langley by Henderson. Id. at 483.

Langley argued that the agreement was invalid because he was preparing to work for Henderson

when the agreement was presented to him. The court rejected Langley’s argument and affirmed

the trial court’s judgment enforcing the agreement, reasoning as follows:

       Langley also argues there was no cause for the contract since he had
       terminated his previous job and prepared to begin work with Henderson when
       the non-competition agreement was presented to him. He also argues lack of
       mutuality because the only benefit was to Henderson. Langley's arguments in
       these respects are unsupported by the record and are, at the very least, tenuous.
       The record reflects evidence that the non-competition agreement was discussed
       with Langley prior to employment, and Langley read the contract and felt he
       understood what he read.



3
       See Agreement, attached as Exhibit 1 to Declaration of Lee Veillon (attached as Exhibit B to Rouses’
       Statement of Material Facts).


                                                    4
      Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 5 of 7




Id. at 486 (emphasis added). Thus, the court enforced the agreement that was presented to

Langley “in consideration” of his employment with Henderson prior to his employment actually

beginning. Here, too, the Agreement was presented to Defendant in consideration of his

employment with Rouses prior to his employment and is likewise enforceable.

       Similarly, in Causin, L.L.C. v. Pace Safety Consultants, LLC, 2018-0706 (La. App. 4 Cir.

1/30/19), writ denied, 2019-0466 (La. 5/20/19), 271 So. 3d 203, the court analyzed a non-

compete agreement challenged by Baker that was entered into “[a]s a condition of [Baker’s]

employment with Causin.” There, the court explicitly noted that Baker was employed “after”

signing the agreement at issue and that Baker was presented with the non-compete document “as

a condition of his employment.” Id. at *4-5. Ultimately, the court held that “Baker agreed to

and accepted the nonsolicitation and noncompetition restrictions contained in the Non-Compete

Document as a condition of his employment” and affirmed the trial court’s judgment in favor of

Causin. Id. at *8. Here, just like Baker, Defendant entered into the Agreement with Rouses as a

condition of his employment with Rouses. Specifically, Defendant’s consent to and signature on

the Agreement was a condition precedent to his employment; had Defendant not agreed to the

Agreement, he would not have been offered the position with Rouses.4 Thus, Defendant’s

Agreement is likewise enforceable under Louisiana law.

       Furthermore, a “noncompetition agreement is a contract between the parties who enter it,

and it is to be construed according to the general rules of contract interpretation.” Brock Servs.,

L.L.C. v. Rogillio, 936 F.3d 290, 298 (5th Cir. 2019) (quoting Reg’l Urology, L.L.C. v. Price,

966 So.2d 1087, 1091 (La. Ct. App. 2007)). As the court explained in Pattridge v. Starks, 50,135

(La. App. 2 Cir. 11/18/15), 181 So. 3d 192, 197, writ denied sub nom. Pattirdge v. Starks, 2015-

2325 (La. 2/19/16), 187 So. 3d 463:

4
       Veillon Declaration at ¶9.


                                                5
     Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 6 of 7




       A non-competition agreement is a contract between the parties and should be
       construed according to the general rules of interpretation of contracts. La. C.C.
       arts.2045–2057; SWAT 24 Shreveport Bossier, Inc. v. Bond, 2000–1695
       (La.06/29/01), 808 So.2d 294. A contract establishes the law between the parties,
       and the purpose of contract interpretation is to determine the common intent of
       the parties. La. C.C. art.2045. Ordinarily, the meaning and intent of the parties to
       a written instrument should be determined within the four corners of the
       document and its terms should not be explained or contradicted by extrinsic
       evidence. RJAM, Inc. v. Miletello, 45,176 (La.App.2d Cir.04/14/10), 44 So.3d
       283, writ denied, 2010–1127 (La.09/17/10), 45 So.3d 1049. When the words of a
       contract are clear and explicit and lead to no absurd consequences, no further
       interpretation may be made in search of the parties' intent. La. C.C. art.2046. A
       clear and unambiguous clause in a contract should not be disregarded so as to
       pursue its spirit; it is not the court's duty to “bend the meaning of the words of a
       contract into harmony with a supposed reasonable intention of the parties.”
       Clovelly Oil Co. v. Midstates Petroleum Co., 2012–2055 (La.03/19/13), 112
       So.3d 187 at 192. Courts must interpret contracts in a “common-sense fashion,”
       giving the words of the contract their “common and usual significance.” Id. Each
       provision must be interpreted in light of the other provisions of the contract so
       that each is given the meaning suggested by the contract as a whole. La. C.C.
       art.2050.

See also Commc'n & Tech. Indus., Inc. v. Glob. Hunter Sec., Inc., 12-861 (La. App. 5 Cir.
5/16/13), 116 So. 3d 917, 921:

       A non-solicitation agreement, like a noncompetition agreement, is a contract
       between the parties who enter it, and it is to be construed according to the general
       rules of contract interpretation. See generally, Sanchez at 5; 82 So.3d at 528. The
       common intent of the parties is used to interpret a contract. Id., citing, La. C.C.
       art.2045. When the words of a contract are clear and explicit and lead to no
       absurd consequences, no further interpretation may be made in search of the
       parties' intent. Id., citing, La. C.C. art.2046.

Here, the terms of the parties’ Agreement are unambiguous—i.e. “in consideration for [his]

employment,” Defendant agreed to be restricted from competing with Rouses under certain

circumstances. Thus, basic principles of contract interpretation—which the Court should use to

interpret the Agreement at issue—contradict Defendant’s argument and warrant the denial of

summary judgment in his favor.




                                                6
      Case 2:20-cv-02378-WBV-KWR Document 12 Filed 10/12/20 Page 7 of 7




                                        CONCLUSION

       For the foregoing reasons, Defendant has not proven that he is entitled to judgment as a

matter of law or that there are no genuine disputes of material fact. To the contrary, the law and

facts as cited by Rouses demonstrate that Defendant’s argument is incorrect and unsupportable.

Therefore, Defendant’s motion for summary judgment should be denied.

                                             Respectfully submitted,




                                             CHARLES H. HOLLIS (#06961)
                                             ALLISON A. FISH (#36456)
                                             The Kullman Firm
                                             A Professional Law Corporation
                                             1100 Poydras Street, Suite 1600
                                             New Orleans, LA 70163
                                             Telephone (504) 524-4162
                                             Facsimile: (504) 596-4114
                                             chh@kullmanlaw.com
                                             aaf@kullmanlaw.com

                                             COUNSEL FOR PLAINTIFF
                                             ROUSES ENTERPRISES, L.L.C.



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of October, 2020, I filed the foregoing using the

CM/ECF system, which will provide electronic notice of such filing to all counsel of record.




                                            Charles H. Hollis




                                                7
